ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_02_EN.txt. WESTERN SAHARA (DECL. IGNACIO-PINTO) 78

Judge IGNACIO-PINTO makes the following declaration:
[Translation] -

I have been able to subscribe only in part to the Opinion of the
International Court of Justice dated 16 October 1975 and only because in the
final paragraph of its reasoning, paragraph 162, the Court’s

“... conclusion is that the materials and information presented to it do
not establish any tie of territorial sovereignty between the territory of
Western Sahara and the Kingdom of Morocco or the Mauritanian
entity. Thus the Court has not found legal ties of such a nature as might
affect the application of resolution 1514 (XV) in the decolonization of
Western Sahara and, in particular, of the principle of self-determination
through the free and genuine expression of the will of the peoples of the
Territory.”

I consequently reject all that part of the Court’s statement which declares
that at the time of colonization by Spain there were legal ties of allegiance
between the Sultan of Morocco and certain tribes of the territory at the same
time as other legal ties between the Mauritanian entity and the territory of
Western Sahara.

My objection to the Advisory Opinion is due to the fact that I consider that,
even if it appears that the Court is justified in declaring itself competent under
the provisions of Article 96 of the Charter of the United Nations on the one
hand, and of Article 65 of the Statute of the Court on the other, to receive
from the United Nations General Assembly the request for an advisory
opinion, it would have been proper by reason of certain circumstances in the
case ab initio for the Court, availing itself of its discretionary power, and after
having declared the request receivable as to the form, to reject it as to the
substance, because the questions as put are, as it were, loaded questions,
leading in any case to the answer awaited in this particular instance, namely
the recognition of rights of sovereignty of Morocco on the one hand and of
Mauritania on the other over some part or other of Western Sahara.

For the sake of brevity and to avoid useless repetition, I can support the
observations of Judge Petrén concerning the interpretation of paragraph 162
of the Opinion and the grounds on which my colleague, like myself, rejects all
of that paragraph other than where it deals with the question of any tie
of territorial sovereignty between the territory and Morocco.and the Mauri-
tanian entity —a part of the paragraph which I can accept.

M..NAGENDRA SINGH, juge, fait la déclaration suivante:
eens
[Traduction]

Bien que je souscrive à l’avis consultatif et que j’approuve son insistance
sur la nécessité d’une expression authentique de la volonté des populations,

70
